Citation Nr: 0017390	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  Texas Veterans Commission 


REMAND


The veteran had active duty from September 1967 to June 1969.

The veteran claims that he has PTSD due to his experiences in 
Vietnam. Post-service medical records disclose diagnoses of 
major depression and dysthymic disorder. Outpatient records 
dated through September 1997 from the Houston VA Medical 
Center (MC) reflect assessments of dysthymic disorder and 
"PTSD features." An April 1998 VA hospital discharge 
summary includes the diagnosis of  depression/PTSD, but 
includes no clinical notes of treatment for a psychiatric 
condition.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) 
(1999).

The Board finds that development under 38 U.S.C.A. § 5103 
(West 1991) and, possibly, 38 U.S.C.A. § 5107 (West 1991), is 
required before a final decision on the merits. The case 
therefore is remanded to the RO for the following action:


1.  The RO should obtain copies of all 
in- and outpatient records of psychiatric 
treatment received by the veteran at the 
Houston VAMC since September 1997.

2.  The RO should determine whether the 
medical evidence demonstrates a diagnosis 
of PTSD made in accordance with 38 C.F.R. 
§ 4.125(a). See 38 C.F.R. § 3.304(f).

3.  If, and only if, the medical evidence 
includes a diagnosis of PTSD made in 
accordance with 38 C.F.R. § 4.125(a), the 
RO should contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and request that it undertake 
to verify those stressors set forth in 
the statement provided by the veteran in 
November 1998.

		4.  Upon completion of the development requested in 
		paragraphs 1-3 above, if the response 
from
USASCRUR 	indicates that additional 
information is needed to verify the 
veteran's claimed stressors, pursuant to 
the Court of Veterans Appeals' 
statements in the case of Cohen v. 
Brown, 10 Vet.App. 128, 148 (1997), a 
copy of that response should be provided 
to the veteran and his representative so 
that he can, if possible, provide such 
additional information as may be needed 
to verify his stressors.

5.  If, and only if, the RO should 
determine that the record establishes the 
existence of a stressor or stressors, 
then the veteran should be scheduled for 
an examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of all psychiatric disorders 
that are present.  The originating agency 
must furnish the examiner a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied by 
the in-service stressors. The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have post-traumatic stress 
disorder, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis. A 
complete rationale should be given for 
all opinions and conclusions expressed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



